Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on February 9, 2022 is acknowledged.
3.	Claims 33-52 are pending in this application. 
4.	Applicant’s election of Group 9 (claim44) drawn to a compound selected from the group consisting of Formula IV(a)-IV(d), and the election of Formula IV(c) as the species in the reply filed on February 9, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). The restriction was deemed to be proper and is made FINAL in this office action. Claim 44 has been searched and this appears to be free of prior art.
5.	Claims 33-43 and 45-52 are cancelled by Examiner’s amendment set forth herein.
6.	Claim 44 is allowed in this office action.


EXAMINER’S AMENDMENT
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Wendy Slade on February 18, 2022.

Claims 33-43 and 45-52 have been amended as follows: 

33.-43. (Cancelled)

45.-52. (Cancelled)

Claim 44, as set forth in the claim amendment filed on October 19, 2020, is allowed.


DRAWINGS
8.	The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figures 5, 10 and 14 have shadings in the figures that make the figures hard to see. The shadings in the figures need to be removed. Additionally, Figure 10, the one with lots of graphs, is hard to interpret, since there are no legends to indicate which line refers to what. The Figure 10 description does not clarify this issue. Applicant is required to file replacement sheets of Drawings to make the figures proper. Alternatively, Figures 5 and 10 can be removed, and all of the drawings renumbered by the Applicant, and the specification amended to show the same changes. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
REASONS FOR ALLOWANCE
9.	The following is an examiner’s statement of reasons for allowance: A compound of Formula IV a-d
    PNG
    media_image1.png
    517
    553
    media_image1.png
    Greyscale
is novel and unobvious over the art found.
	The closest art is Todorovic et al (Angewandte Chemie, 2019, 58(40): 14120-14124). Todorovic et al teach FLiCk synthesis of an alpha-MSH analogues of melanotan-II (see Table 1) and describes FLiCk-MSH compound
    PNG
    media_image2.png
    202
    413
    media_image2.png
    Greyscale
 (see Figure 2c). Todorovic et al reference shares the same inventors, Todorovic, Zeisler, Zhang, Benard and Perrin, as instant application. Todorovic et al was available online July 18, 2019. Instant application claims benefit of 62/812410, filed on March 1, 2019. Therefore, Todorovic et al is not a prior art document.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CONCLUSION
Claim 44 is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654